Hall, Judge.
This is a suit by a real estate broker alleging that the defendants (the original owners of the property, those individuals holding the office of Fulton County School Superintendent, members of the Fulton County Board of Education and an employee of the Board), damaged her by a conspiracy to deprive her of a brokerage commission. The report of a previous appeal on the pre-trial proceedings in this case is Ezzard v. Morgan, 118 Ga. App. 50 (162 SE2d 793). After hearing evidence, the trial court directed a verdict for all defendants. The plaintiff appeals.
The uncontradicted evidence at the trial showed: (1) that the Board of Education had been familiar with the property in question at least four years prior to the time the plaintiff obtained the claimed listing (1953); (2) that some two years prior to this listing two real estate brokers other than plaintiff had visited the property with representatives of the board on at least four occasions prior to the time plaintiff first mentioned the property to a representative of the board; (3) that the board had been given at least one plat of the property prior to the time plaintiff obtained the claimed listing; (4) that another broker began working toward the sale of the property to the board in 1961 and continued through 1964; (5) that a land exchange in 1964, occurring after the claimed listing, increased the front footage of the property by 151 feet, raising the value of the property as much as ten thousand dollars; and (6) that the sale of the property finally was accomplished only through threat of condemnation following a resolution by the board authorizing condemnation.
In our opinion the trial court did not err in directing a verdict for all defendants. The evidence demanded a finding that the plaintiff was not the procuring or efficient cause of the sale. Woodall v. McEachern, 113 Ga. App. 213 (147 SE2d 659); Thornton v. Lewis, 106 Ga. App. 328, 330 (126 SE2d 869); Wilson v. Frederick R. Ross Investment Co., 116 Colo. 249 (180 P2d 226).
Argued September 9, 1969
Decided February 4, 1970
Rehearing denied February 18, 1970
J. Ralph McClelland, Jr., for appellant.
Mitchell, Pate & Anderson, Stephens Mitchell, Taylor W. Jones, Sutherland, Asbill •& Brennan, D. R. Camming, Jr., J. D. Fleming, Jr., for appellees.
The motion to dismiss the appeal is denied.

Judgment affirmed.


Jordan, P. J., and Whitman, J., concur.